

115 HR 1330 IH: Federal Land Invasive Species Control, Prevention, and Management Act
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1330IN THE HOUSE OF REPRESENTATIVESMarch 2, 2017Mr. Amodei introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo improve the control and management of invasive species that threaten and harm Federal land under
			 the jurisdiction of the Secretary of Agriculture and the Secretary of the
			 Interior, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Land Invasive Species Control, Prevention, and Management Act. 2.PurposeThe purpose of this Act is to ensure the effective management of Federal land, including National Monuments and National Heritage Areas, to protect from invasive species important natural resources, including—
 (1)soil; (2)vegetation;
 (3)archeological sites; (4)water resources; and
 (5)rare or unique habitats. 3.DefinitionsIn this Act:
 (1)ControlThe term control, with respect to an invasive species, means the eradication, suppression, or reduction of the population of the invasive species within the area in which the invasive species is present.
 (2)EcosystemThe term ecosystem means the complex of a community of organisms and the environment of the organisms. (3)Eligible StateThe term eligible State means any of—
 (A)a State; (B)the District of Columbia;
 (C)the Commonwealth of Puerto Rico; (D)American Samoa;
 (E)Guam; and (F)the United States Virgin Islands.
				(4)Invasive species
 (A)In generalThe term invasive species means an alien species, the introduction of which causes, or is likely to cause, economic or environmental harm or harm to human health.
 (B)Associated definitionFor purposes of subparagraph (A), the term alien species, with respect to a particular ecosystem, means any species (including the seeds, eggs, spores, or other biological material of the species that are capable of propagating the species) that is not native to the affected ecosystem.
 (C)InclusionThe terms invasive species and alien species include any terrestrial or aquatic species determined by the relevant tribal, regional, State, or local authority to meet the requirements of subparagraph (A) or (B), as applicable.
 (5)Manage; managementThe terms manage and management, with respect to an invasive species, mean the active implementation of any activity— (A)to reduce or stop the spread of the invasive species; and
 (B)to inhibit further infestations of the invasive species, the spread of the invasive species, or harm caused by the invasive species, including investigations regarding methods for early detection and rapid response, prevention, control, or management of the invasive species.
 (6)PreventThe term prevent, with respect to an invasive species, means— (A)to hinder the introduction of the invasive species onto land or water; or
 (B)to impede the spread of the invasive species within land or water by inspecting, intercepting, or confiscating invasive species threats prior to the establishment of the invasive species onto land or water of an eligible State.
 (7)Secretary concernedThe term Secretary concerned means— (A)the Secretary of the Interior, with respect to Federal land administered by the Secretary of the Interior through—
 (i)the Bureau of Indian Affairs; (ii)the Bureau of Land Management;
 (iii)the Bureau of Reclamation; (iv)the National Park Service; or
 (v)the United States Fish and Wildlife Service; (B)the Secretary of Agriculture, with respect to Federal land administered by the Secretary of Agriculture through the Forest Service; and
 (C)the head or a representative of any other Federal agency the duties of whom require planning relating to, and the treatment of, invasive species on Federal land.
 (8)SpeciesThe term species means a group of organisms, all of which— (A)have a high degree of physical and genetic similarity;
 (B)generally interbreed only among themselves; and (C)show persistent differences from members of allied groups of organisms.
				4.Federal efforts to control and manage invasive species on Federal land
 (a)Control and managementEach Secretary concerned shall plan and carry out activities on land directly managed by the Secretary concerned to control and manage invasive species—
 (1)to inhibit or reduce the populations of invasive species; and (2)to effectuate restoration or reclamation efforts.
				(b)Strategic plan
 (1)In generalEach Secretary concerned shall develop a strategic plan for the implementation of the invasive species program to achieve, to the maximum extent practicable, a substantive annual net reduction of invasive species populations or infested acreage on land managed by the Secretary concerned.
 (2)CoordinationEach strategic plan under paragraph (1) shall be developed— (A)in coordination with affected—
 (i)eligible States; (ii)political subdivisions of eligible States; and
 (iii)federally recognized Indian tribes; and (B)in accordance with the priorities established by one or more Governors of the eligible States in which an ecosystem affected by an invasive species is located.
 (3)Factors for considerationIn developing a strategic plan under this subsection, the Secretary concerned shall take into consideration the economic and ecological costs of action or inaction, as applicable.
				5.Program funding allocations
 (a)Control and managementOf the amount appropriated or otherwise made available to each Secretary concerned for a fiscal year for programs that address or include invasive species management, the Secretary concerned shall use not less than 75 percent for on-the-ground control and management of invasive species, including through—
 (1)the purchase of necessary products, equipment, or services to conduct that control and management; (2)the use of integrated pest management options, including pesticides authorized for sale, distribution, or use under the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.);
 (3)the use of biological control agents that are proven to be effective to reduce invasive species populations;
 (4)the use of revegetation or cultural restoration methods designed to improve the diversity and richness of ecosystems; or
 (5)the use of other effective mechanical or manual control methods. (b)Investigations, outreach, and public awarenessOf the amount appropriated or otherwise made available to each Secretary concerned for a fiscal year for programs that address or include invasive species management, the Secretary concerned may use not more than 15 percent for investigations, development activities, and outreach and public awareness efforts to address invasive species control and management needs.
 (c)Administrative costsOf the amount appropriated or otherwise made available to each Secretary concerned for a fiscal year for programs that address or include invasive species management, not more than 10 percent may be used for administrative costs incurred to carry out those programs, including costs relating to oversight and management of the programs, recordkeeping, and implementation of the strategic plan developed under section 4(b).
 (d)Reporting requirementsNot later than 60 days after the end of the second fiscal year beginning after the date of enactment of this Act, each Secretary concerned shall submit to Congress a report—
 (1)describing the use by the Secretary concerned during the 2 preceding fiscal years of funds for programs that address or include invasive species management; and
 (2)specifying the percentage of funds expended for each of the purposes specified in subsections (a), (b), and (c).
				6.Prudent use of funds
 (a)Cost-Effective methodsIn selecting a method to be used to control or manage an invasive species as part of a specific control or management project, the Secretary concerned shall prioritize the use of the least-costly option, based on sound scientific data and other commonly used, cost-effective benchmarks, in an area to effectively control and manage invasive species.
 (b)Comparative economic assessmentTo achieve compliance with subsection (a), the Secretary concerned shall require a comparative economic assessment of invasive species control and management methods to be conducted.
			(c)Categorical exclusions
 (1)In generalAn invasive species control or management project or activity described in paragraph (2) is categorically excluded from the requirement to prepare an environmental assessment or an environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) during the period for which the Secretary concerned determines that the project or activity is otherwise conducted in accordance with applicable agency procedures, including any land and resource management plan or land use plan applicable to the area.
 (2)Description of projects and activitiesA project or activity referred to in paragraph (1) is a project or activity that, as determined by the Secretary concerned—
 (A)is, or will be, carried out on land or water that is— (i)directly managed by the Secretary concerned; and
 (ii)located in a prioritized, high-risk area; and (B)involves the treatment of any land or waterway located within 1,000 feet of—
 (i)any port of entry to the United States, including— (I)a water body or waterway;
 (II)a railroad line; (III)an airport; and
 (IV)a roadside or highway; (ii)a water project;
 (iii)a utility or telephone infrastructure or right-of-way; (iv)a campground;
 (v)a National Heritage Area; (vi)a National Monument;
 (vii)a park or other recreational site; (viii)a school; or
 (ix)any other similar, valuable infrastructure. (d)Relation to other authority (1)Other invasive species control, prevention, and management authoritiesNothing in this Act precludes the Secretary concerned from pursuing or supporting, pursuant to any other provision of law, any activity regarding the control, prevention, or management of an invasive species, including investigations to improve the control, prevention, or management of the invasive species.
 (2)Public water supply systemsNothing in this Act authorizes the Secretary concerned to suspend any water delivery or diversion, or otherwise to prevent the operation of a public water supply system, as a measure to control, manage, or prevent the introduction or spread of an invasive species.
				7.Use of partnerships
 (a)In generalSubject to the requirements of this section, the Secretary concerned may enter into any contract or cooperative agreement with another Federal agency, an eligible State, a political subdivision of an eligible State, or a private individual or entity to assist with the control and management of an invasive species.
			(b)Memorandum of understanding
 (1)In generalAs a condition of a contract or cooperative agreement under subsection (a), the Secretary concerned and the applicable Federal agency, eligible State, political subdivision of an eligible State, or private individual or entity shall enter into a memorandum of understanding that describes—
 (A)the nature of the partnership between the parties to the memorandum of understanding; and (B)the control and management activities to be conducted under the contract or cooperative agreement.
 (2)ContentsA memorandum of understanding under this subsection shall contain, at a minimum, the following: (A)A prioritized listing of each invasive species to be controlled or managed.
 (B)An assessment of the total acres or area infested by the invasive species. (C)An estimate of the expected total acres or area infested by the invasive species after control and management of the invasive species is attempted.
 (D)A description of each specific, integrated pest management option to be used, including a comparative economic assessment to determine the least-costly method.
 (E)Any map, boundary, or Global Positioning System coordinates needed to clearly identify the area in which each control or management activity is proposed to be conducted.
 (F)A written assurance that each partner will comply with section 15 of the Federal Noxious Weed Act of 1974 (7 U.S.C. 2814).
 (3)CoordinationIf a partner to a contract or cooperative agreement under subsection (a) is an eligible State, political subdivision of an eligible State, or private individual or entity, the memorandum of understanding under this subsection shall include a description of—
 (A)the means by which each applicable control or management effort will be coordinated; and (B)the expected outcomes of managing and controlling the invasive species.
 (4)Public outreach and awareness effortsIf a contract or cooperative agreement under subsection (a) involves any outreach or public awareness effort, the memorandum of understanding under this subsection shall include a list of goals and objectives for each outreach or public awareness effort that have been determined to be efficient to inform national, regional, State, or local audiences regarding invasive species control and management.
 (c)InvestigationsThe purpose of any invasive species-related investigation carried out under a contract or cooperative agreement under subsection (a) shall be—
 (1)to develop solutions and specific recommendations for control and management of invasive species; and
 (2)specifically to provide faster implementation of control and management methods. 8.Coordination with affected local governmentsEach project and activity carried out pursuant to this Act shall be coordinated with affected local governments, in accordance with section 202(c)(9) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712(c)(9)).
		